Case 1:20-cv-09275-VSB Document 18-5 Filed 11/17/20 Page 1 of 2

EXHIBIT 5
Case 1:20-cv-09275-VSB Document 18-5 Filed 11/17/20 Page 2 of 2

Pepsi-Cola Bottling Company of New York, Inc.

 

Joseph Klingler
Senior Vice President

August 14, 2020
VIA_FIRST CLASS MAIL AND E-MAIL (jweinberger@scohnlaw.com)

Brook Beverage, Inc.

Attention: Maria Eliseo

c/o Jeffrey H. Weinberger, Esq.
Law Office of Steven Cohn, P.C.
One Old Country Road, Suite 420
Carle Place, NY 11514

Re: Brook Beverage, Inc. (“Distributor”)
Dear Ms. Eliseo,

Before addressing business matters, on behalf of all of us at Pepsi, I want to express our
sincerest sympathies on Joe’s passing and extend to you and your family our condolences.

I am writing today on behalf of Pepsi-Cola Bottling Company of New York, Inc.
(“Company”) concerning the status of certain items relating to Distributor. The Company
requests that you send me a letter within the next 10 days that informs us of : (1) the identity and
contact information of the Executor of the Estate (or Administrator in the case of an intestacy),
(2) the identity and contact information of the Beneficiary of the shares of Distributor, and (3)
the identity and contact information of counsel for the Estate, if any.

Finally, please note that Section 16 of the distributor agreement (“Agreement”) between
the Company and Distributor, provides that “no sale or transfer of stock of Distributor shall be
made without the written consent of the Company.” Therefore, any proposed transfer by
Distributor under the Agreement must be approved by the Company in writing in accordance
with the Company’s established transfer process.

If there are any further questions, please do not hesitate to contact me.

    

Jénior Vice President

ce: Via Electronic Mail:
Reginald Goins Scott Allmers Katie Weitzman, Esq.
Lewis Gantman, Esq. Joe Hayes Freddy Arce
Andrew GraBois, Esq. New York Pepsi-Cola Distributors Association

650 Brush Avenue, Bronx, NY 10465_ Tel. (718) 527-6400 Fax (718) 517-6450 Email Jklingler@hongrp.com
